Blandford, J.
The burden of proof is upon the plaintiff in fi. fa. at the opening of a claim case, and where this burden continued, and the claimant did nothing, either by admissions or otherwise to relieve the plaintiff of the burden, the plaintiff should have been allowed to open and conclude the argument before the jury.
(a) The burden being on the plaintiffvin fi. fa. to show the property levied on subject, it is unfortunate for the practice in claim cases *265that the claimant should be allowed to open &nd conclude in any case; and legislative action on this subject is suggested.
F. H. Saffold, for plaintiff m error.
Cain & Polhill, for defendant.
2. Whether a claimant of property had notice of an unrecorded mortgage or not, is a question of fact, and the evidence being sufficient to warrant the finding, this court will not interfere.
(a) There is no error in the several rulings of the court complain■ed of.
Judgment affirmed.